December 14, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Lein et al (U.S. Patent No. 8,038,222 B2)  in view of Sasaki et al (US. Patent Application Publication No. 2015/0328808 A1) or Agonia et al (US. Patent No.  9,834,431 B2).


    PNG
    media_image1.png
    245
    245
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    178
    279
    media_image2.png
    Greyscale

As for Claim 1, Lein et al teach a vehicle seat, comprising:
a pad having an air passage;
a skin material 8 covering a surface side of the pad in a thickness direction thereof; and
a skin locking seat clamps 14 embedded in the pad and configured to tuck in a prescribed linear portion 11 of the skin material,
wherein the pad includes:
a main body member 3 in which the skin locking clip 14 is embedded;
an intermediate layer member 4 arranged on the main body member and defining a portion of the air passage; and
a surface layer member 8 arranged on the intermediate layer member and defining the portion of the air passage from the surface side, and
the main body member includes a linear bulging portion extending along the linear portion and bulging so as to define a plane substantially identical to a surface of the surface layer member, but does not teach that the skin material is tucked in by a skin locking clip at a portion extending further from the surface layer member than the linear bulging portion.

    PNG
    media_image3.png
    197
    213
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    204
    204
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    138
    190
    media_image5.png
    Greyscale

However, of Sasaki et al and Agonia et al teach the concept a skin material tucked in by a skin locking clip at a portion extending further from the surface layer member than the linear bulging portion.
As for Claim 2, Sasaki et al and Agonia et al teach that a linear shelf surface extending along the linear bulging portion is provided on one side of the linear bulging portion opposite to another side of the linear bulging portion where the skin material is tucked in, and a first side surface arranged on a base side of the linear shelf surface of the linear bulging portion and a second side surface arranged on a tip side of the linear shelf surface of the linear bulging portion are defined, and
the intermediate layer member is arranged such that an edge thereof is substantially in contact with the first side surface, and the surface layer member is arranged such that an edge thereof is substantially in contact with the second side surface.
As for Claim 3, Sasaki et al and Agonia et al teach that a portion of the skin locking clip embedded in the main body member is arranged closer to the linear portion than an extension surface of the second side surface.
It would have been obvious and well within the level of ordinary skill in the art to modify the vehicle seat, as taught by Lein et al, to use a skin locking clip, as taught by Sasaki et al or Agonia et al teach, since both teach that the use of the embedded skin locking clip 
As for Claim 4, Sasaki et al and Agonia et al teach that the skin locking clip includes a base plate embedded in the main body member and a locking piece extending from the base plate toward the surface side in the thickness direction and engaging with the linear portion, and
an extending end of the locking piece is not embedded in the pad, and is arranged closer to the surface side in the thickness direction than a bottom surface of the surface layer member. It would have been obvious and well to use the embedded skin locking clip , as taught by Sasaki et al and Agonia et al since it would make it easier for a person to upholster the vehicle seat.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Lein et al (U.S. Patent No. 8,038,222 B2)  in view of Sasaki et al (US. Patent Application Publication No. 2015/0328808 A1) or Agonia et al (US. Patent No.  9,834,431 B2).
It would have been obvious to one of ordinary skill in the art to perform the method steps as recited as this would be the normal and logical manner of assembling the device as taught by the combination of references discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636